         Case 1:19-cv-02145-RWL Document 23 Filed 03/27/20 Page 1 of 1



                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                               3/27/2020             86 Chambers Street
                                                     New York, New York 10007


                                                     March 27, 2020

BY ECF

Honorable Robert W. Lehrburger
United States Magistrate Judge
United States District Court
500 Pearl Street
New York, New York 10007

                              Re: Gwendolyn Burns Chambers v. Comm. of Social Security
                                  19 Civ. 2145 (RWL)

Dear Judge Lehrburger:

       Pursuant to the scheduling order in the above-referenced Social Security case, the
government’s brief was due March 20, 2020. We write respectfully to request, with the gracious
consent of plaintiff’s counsel, that the remaining briefing schedule in this case be adjourned nunc
pro tunc as follows:

           Government’s brief by April 24, 2020
           Plaintiff’s reply, if any, by May 15, 2020.

The reason for this request is the difficulty in managing a docket of nearly 100 cases during a
pandemic that has required setting up to telework. The government has not previously requested
an extension in this case. We appreciate the Court=s consideration of this request.

                                             Respectfully,

                                             GEOFFREY S. BERMAN
                                             United States Attorney


                                      By:            s/ Susan D. Baird
                                             SUSAN D. BAIRD
                                             Assistant United States Attorney
                                             tel. (212) 637-2713
                  3/27/2020                  Susan.Baird@usdoj.gov
cc: Howard Olinsky, Esq.
